Citation Nr: 0908661	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-38 029A	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
October 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

On February 25, 2009, prior to the promulgation of a Board 
decision, the Board received a withdrawal of the Veteran's 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  (The withdrawal was 
executed by way of a February 2009 letter.  The Veteran 
specifically withdrew his appeal for compensation because of 
the need for regular "Aid and Attendance."  He also wrote, 
"Since I am not schedular 100% I am not entitled to the 
benefit on appeal."  The Board takes this to mean that his 
withdrawal was intended to address the appeal for the 
housebound benefit as well.  This is so because 38 U.S.C.A. 
§ 1114(s) requires that there be a total rating for service-
connected disability before the "housebound" benefit may be 
granted.)  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


